DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-14 and 16-20. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 15 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the removing the portion" in first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “wherein removing the portion of the amorphous layer to form the liner layer includes etching an oxidized portion of the amorphous layer using hydrogen fluoride (HF) solution to form the liner layer.” Claim 1 recites the method steps of removing an oxidized portion of the amorphous layer using hydrogen fluoride (HF) solution to form the liner layer, which is similar to the claimed limitations recited in claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0280095) in view of Takahashi (US 2005/0148153) and in further view of Ahn (US 2005/0142706).
With respect to Claim 1, Chen discloses (Fig 1-4) most aspects of the current invention including a method of forming an oxide structure, comprising:
forming a first set of trenches (26) on a top surface of a substrate (16) (par 13)
performing a surface treatment process on the substrate, the surface treatment process comprising:
forming an amorphous layer (30) on the substrate (par 14)
oxidizing (32) a portion of the amorphous layer (par 15)
forming a liner layer (34) (par 15-16)
forming a dielectric liner (36) on the liner layer (par 18)
However, Chen does not disclose removing the oxidized portion of the amorphous layer using a hydrogen fluoride (HF) to form a liner layer, wherein the amorphous layer is thicker than the liner layer.
On the other hand, Takahashi discloses (Fig 4-7) a method of forming an oxide structure, comprising forming an amorphous layer (15) on a substrate (11), oxidizing a portion of the amorphous layer, removing the oxidized portion of the amorphous layer using a hydrogen fluoride (HF) to form a liner layer (16) (par 22-24). Takahashi teaches doing so to reduce the occurrence of additional crystal defects (par 25).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein removing the oxidized portion of the amorphous layer using a hydrogen fluoride (HF) to form a liner layer in the device of Chen to reduce the occurrence of additional crystal defects (par 25).
However, Takahashi does not disclose wherein the amorphous layer is thicker than the liner layer.
On the other hand, Ahn discloses (Fig 11-14) a method of forming an oxide structure, comprising forming an amorphous layer (151) on a substrate (111), oxidizing the amorphous layer and removing a portion of the amorphous layer to form a liner layer (161), wherein the amorphous layer is thicker than the liner layer (par 46-48). 
Regarding claim 1, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Ahn), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 2, Chen discloses (Fig 1-4) further comprising: forming a second set of trenches (28) on a top surface of a substrate.
With respect to Claim 3, Chen discloses (Fig 1-4) wherein a distance of a bottom of the first set of trenches from the top surface of the substrate are greater than a distance of a bottom of the second set of trenches from the top surface of the substrate.
With respect to Claim 4, Chen discloses (Fig 1-4) wherein the first set of trenches and the second set of trenches are formed simultaneously.
With respect to Claim 5, Chen discloses (Fig 1-4) further comprising: repeating the surface treatment process after forming the second set of trenches.
With respect to Claim 6, Chen discloses (Fig 1-4) wherein a width of an opening of the first set of trenches is greater than or equal to a width of opening of the second set of trenches.
Regarding claim 6, Differences in widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of widths and similar widths are known in the art (see e.g. Chen), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 7, Chen discloses (Fig 1-4) wherein forming the amorphous layer on the substrate comprises depositing an amorphous material on the top surface of the substrate using chemical vapor deposition (par 14).
With respect to Claim 8, Chen discloses (Fig 1-4) wherein the first set of trenches does not penetrate through a bottom surface of the substrate.
With respect to Claim 9, Ahn discloses (Fig 11-14) wherein a thickness of the amorphous layer is at least 100A (par 46).
With respect to Claim 10, Ahn discloses (Fig 11-14) wherein a thickness of the liner layer is less than 30A (par 46-47).
Regarding claim 10, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Ahn), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 11, Ahn discloses (Fig 11-14) wherein a thickness of the amorphous layer is about 3 to 5 times a thickness of the liner layer (par 46-47).
Regarding claim 11, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Ahn), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 12, Chen discloses (Fig 1-4) wherein oxidizing the amorphous layer includes oxidizing the amorphous layer through dry oxidation using oxygen (O2) (par 15).
With respect to Claim 14, Takahashi discloses (Fig 4-7) a method of wherein removing the portion of the amorphous layer to form a liner layer (16) includes etching an oxidized portion of the amorphous layer using a hydrogen fluoride (HF) solution to form a liner layer (16) (par 22-24). Takahashi teaches doing so to reduce the occurrence of additional crystal defects (par 25).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Takahashi and in further view of Ahn and Tang (US 9,406,544).
With respect to Claim 13, Chen discloses (Fig 1-4) most aspects of the current invention. However, Chen does not disclose wherein oxidizing the amorphous layer includes oxidizing the amorphous layer through wet oxidation using water (H2O).
On the other hand, Tang discloses (Fig 1-4) a method of fabricating a semiconductor device, comprising forming an amorphous lining layer (18) on a substrate (10), oxidizing the amorphous layer, wherein oxidizing the amorphous layer includes oxidizing the amorphous layer through wet oxidation using water (H2O) (column 3 lines 29-33). Tang teaches doing so to reduce the process time since the water vapor has increased solubility into a SiO2 layer (column 3 lines 40-42).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein oxidizing the amorphous layer includes oxidizing the amorphous layer through wet oxidation using water (H2O) in the device of Chen to reduce the process time since the water vapor has increased solubility into a SiO2 layer.
Response to Arguments
Applicant’s amendments filed on December 17, 2021, with respect to claims 1-14 have been considered but are moot because the arguments do not apply to the newly applied reference in the rejection. The current action is final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814